                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            June 17, 2021
                    UNITED STATES DISTRICT COURT
                                                                         Nathan Ochsner, Clerk
                     SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION
GREG WILLIAM BECERRA,                    §
                                         §
      Plaintiff.                         §
                                         §
VS.                                      § CIVIL ACTION NO. 3:20-cv-00028
                                         §
ANDREW SAUL, COMMISSIONER                §
OF THE SOCIAL SECURITY                   §
ADMINISTRATION,                          §
                                         §
      Defendant.                         §
                             FINAL JUDGMENT

      Pursuant to my Memorandum and Opinion entered on June 17, 2021, it is

ORDERED that the decision of the Commissioner is REVERSED, and the case

is REMANDED for reconsideration.

      THIS IS A FINAL JUDGMENT.

      The Clerk will provide copies of this judgment to the parties.

      SIGNED this        day of June 2021.



                                      ______________________________
                                              ANDREW M. EDISON
                                       UNITED STATES MAGISTRATE JUDGE
